The Court,
on recurring to the rule, said it might admit of either construction ; it might he inclusive of the day of making the motion. The more convenient and reasonable construction, where a specific number of days is designated, is, that one is to be taken inclusive and the other exclusive : and such has been the practice of this court.
This petition was, that the master should return the testimony on which he had reported certain matters of account. To which among other objections the complainants alleged, that the testimony was exceedingly voluminous ; and hoped,, if the order was made, the testimony would he returned at the cost of the party applying for it.
The Court, from past experience of the cause, was aware,that the testimony must be very voluminous; and was much disposed to grant the order only at the cost of the defendant. But on canvassing the subject, there appeared much difficulty in making the discrimination, and in settling the details of the order.
After some remarks from the bar, the court thought, there was too much difficulty in attempting to make an exception to the general rule, and therefore left the costs to abide the final order as to the costs of the cause.